Case 2:19-cr-00143-TPB-MRM Document1 Filed 08/29/19 Page 1 of 3 PageID 1
FILED

UNITED STATES DISTRICT COURT = “U9 AUG 29 PH 3: 12
MIDDLE DISTRICT OF FLORIDA

FORT MYERS DIVISION

bei

UNITED STATES OF AMERICA
v. CASE NO. 2:19-cr-1{3-FtM-WO MDM
18 U.S.C. § 1001
CASEY PADULA
INFORMATION

The United States Attorney charges:

At all times material to this Information:

be CASEY PADULA (“PADULA”) was a resident of Charlotte
County, Florida.

2. PADULA pleaded guilty on March 23, 2017, to a one-count
Information charging him with conspiracy to impede the Internal Revenue
Service and to commit bank fraud. United States v. Casey Padula, Case No.
2:17-cr-15. In his Plea Agreement, PADULA agreed to complete a Financial
Disclosure Statement. Padula signed the Financial Disclosure Statement and
caused it to be presented to the United States on April 26, 2017. In this
Financial Disclosure Statement, PADULA failed to report numerous significant

assets.

17851446.1
Case 2:19-cr-00143-TPB-MRM Document1 Filed 08/29/19 Page 2 of 3 PagelD 2

3. The Financial Disclosure Statement, Question 39, asked if
PADULA owned or had possession of any boats, and he checked “No.” This is
false. Through one of the entities he controls, Quartermaster Holdings LLC,
PADULA owned a 2017 Statement 38 SUV Open (Hull Identification Number
STTEBO79C617) that has been valued at $339,995.

4, The Financial Disclosure Statement, Question 69, asked if
PADULA owned or controlled any asset or thing of value, including cash, and
he reported “No.” This is false. At the time of signing the document, PADULA
had at least $80,000 in cash in a safe in his residence.

5. The Financial Disclosure Statement, Question 43, asked if
PADULA transferred, sold, gifted, or in any other way disposed of any assets or
property with a cost or fair market value of $300 or more in the past three years.
PADULA did not disclose that on April 17, 2017, he purchased a 2017
Mercedes for approximately $90,000 for his daughter.

COUNT ONE
(False Statements)

1. Paragraphs 1 through 5 of this Information are re-alleged and
incorporated as if fully set forth herein.

2. Onor about April 26, 2017, in the Middle District of Florida, in a
matter within the jurisdiction of the executive branch of the Government of the

United States, defendant CASEY PADULA did willfully and knowingly make

17851446.1
Case 2:19-cr-00143-TPB-MRM Document1 Filed 08/29/19 Page 3 of 3 PagelID 3

and cause to be made materially false, fictitious, and fraudulent statements and
representations, in a Financial Disclosure Statement he submitted to the United
States. The statements and representations were false because, as defendant
CASEY PADULA then and there knew, he did not disclose that he owned or
controlled a boat and $80,000, as well as failing to disclose that he had recently
purchased a vehicle for his daughter.

All in violation of 18 U.S.C. § 1001.

aN
DATED this_ 2] ~ day of Avayst 2019.

MARIA CHAPA LOPEZ
United States Attorney

SUS M. CASAS
sistant United States Attorney
Chief, Fort Myers Division

 

RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General
Tax Division

Tedd EA

TODD A. ELLINWOOD
Assistant Chief
Department of Justice, Tax Division

1785 1446.1
